Citation Nr: 0309907	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-16 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, in which service connection for post 
traumatic stress disorder (PTSD) and bilateral senorineural 
hearing loss was denied.  

The issue of entitlement to service connection for bilateral 
senorineural hearing loss will be addressed in the remand 
portion of this decision.  


FINDING OF FACT

There is a diagnosis of PTSD, however the veteran has not 
provided any stressors, which can be verified by USASCRUR, 
irrespective of whether he has PTSD.


CONCLUSION OF LAW

The criteria for service-connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The May 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  VA has satisfied its duties to notify and 
to assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service-connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

VA outpatient treatment and hospitalization records provide 
medical evidence diagnosing PTSD.  However, there is no link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor.  

Credible supporting evidence that the claimed in-service 
stressor occurred is also required in order to grant service 
connection for PTSD.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service, 
however-to support a diagnosis of PTSD-will vary depending 
upon whether the veteran engaged in "combat with the enemy," 
as established by recognized military combat citations or 
other official records.  See, e.g., Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In May 2001 along with the VCAA letter the RO enclosed a PTSD 
Questionnaire requesting information about the veteran's 
stressors.  The veteran never returned the PTSD Questionnaire 
and did not provide any stressor information.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that requesting this type of information from a veteran does 
not impose an impossible or onerous burden, and that the duty 
to assist him in fully developing the evidence pertinent to 
his claim is not a "one-way street."  See Wood, 1 Vet. App. 
at 193.  Rather, he is obliged to comply with VA's efforts to 
help him fully develop the evidence concerning his claim.  

So inasmuch as the veteran's has not provided any stressor 
information, even considering the diagnosis of PTSD and the 
evidence in a light most favorable to him, his claim must be 
denied.  See Suozzi v. Brown, 10 Vet. App. 307, 310-11 
(1997).


ORDER

Service connection for PTSD is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

The veteran contends that he currently has bilateral 
sensorineural hearing loss as a result of noise exposure 
while on active duty.  Private and VA outpatient treatment 
records show a diagnosis of sensorineural hearing loss.  In 
October 1990 a private physician wrote that the veteran had a 
history of significant noise exposure, while associated with 
artillery in Vietnam.  There was a history of bloody otorrhea 
at that time.  The audiogram revealed a moderate to profound 
sensory neural hearing loss bilaterally.  

The VA has not examined the veteran with regard to a hearing 
loss disability and has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002); Littke v. Derwinski, 1 
Vet. App. 90 (1991).  

In addition, along with his August 1999 claim form the 
veteran submitted a signed Authorization And Consent To 
Release Information To The Department Of Veterans Affairs for 
Dr. Austin and Professional Hearing Systems, Inc.  It does 
not appear as though the RO has attempted to obtain those 
records.  The VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. 
§3.159 (2002) are fully complied with and 
satisfied.

2.  The RO is requested to obtain the 
veteran's medical records from the Dr. 
Nathan F. Austin, 106 South Inglewood 
Avenue, Russellville, Arkansas, 72801 and 
from Professional Hearing Systems, Inc. 
919 South Arkansas Ave., Russellville, 
Arkansas, 72801, for any treatment for 
bilateral sensorineural hearing loss.  
Please obtain outpatient treatment 
records, examination reports, and 
audiological evaluation results.  

3.  The veteran should be afforded a VA 
otological examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  

4.  After examining the veteran and 
reviewing the evidence in the claims 
file, the otological examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
sensorineural hearing loss is 
attributable to the veteran's military 
service and the acoustic trauma sustained 
therein, as opposed to some other cause 
or etiology.  If the requested opinions 
and/or findings cannot be provided on the 
basis of sound medical judgment, the 
reasons therefore should be expressly 
stated.  All necessary tests should be 
conducted and the examiner is requested 
to review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


